UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-6781



ROBERT J. BARKLEY, SR.,

                                             Plaintiff - Appellant,

          versus

NICHOLAS J. HUN, Commissioner; GEORGE TRENT,
Warden of West Virginia Penitentiary; DAVID
FORMHART, Arts and Crafts Coordinator; LARRY
FORDYCE, Correctional Officer 1 and Arts and
Crafts Director; PEGGY RHINE, Safety Director,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Northern Dis-
trict of West Virginia, at Elkins. Robert Earl Maxwell, District
Judge. (CA-95-85-2)


Submitted:   September 20, 1996           Decided:   October 2, 1996

Before NIEMEYER, HAMILTON, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert J. Barkley, Sr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order dismissing his

42 U.S.C. § 1983 (1994) complaint. The district court assessed a

filing fee in accordance with Evans v. Croom, 650 F.2d 521 (4th
Cir. 1981), cert. denied, 454 U.S. 1153 (1982), and dismissed the

case without prejudice when Appellant failed to comply with the fee

order. Finding no abuse of discretion, we affirm the district

court's order. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before
the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                2